As filed with the Securities and Exchange Commission on June 26, 2012 Registration No. 333-47539 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CompX International Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 57-0981653 (I.R.S. Employer Identification Number) Three Lincoln Centre 5reeway, Suite 1700 Dallas, Texas75240-2697 (Address of Principal Executive Offices) (Zip Code) CompX International Inc. 1997 Long-Term Incentive Plan (Full title of the plan) A. Andrew R. Louis Vice President, Secretary and Associate General Counsel CompX International Inc. Three Lincoln Centre 5reeway, Suite 1700 Dallas, Texas75240-2697 (972) 233-1700 (Name and address of agent for service) (Telephone number, including area code, of agent for service) Indicate by check markwhether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ý (Do not check if a smaller reporting company) Smaller reporting company¨ DEREGISTRATION The registrant’s board of directors terminated the CompX International Inc. 1997 Long-Term Incentive Plan (the “Plan”) effective June 15, 2012.Accordingly, the registrant hereby deregisters any and all shares of the registrant’s class A common stock, par value $0.01 per share, registered pursuant to this registration statement that will never be issued or sold under the Plan. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on FormS-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Dallas, Texas on June 26, 2012: CompX International Inc. By:/s/ A. Andrew R. Louis A. Andrew R. Louis Vice President and Secretary Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date * Chairman of the Board June 26, 2012 Glenn R. Simmons * Vice Chairman of the Board, June 26, 2012 David A. Bowers President and Chief Executive Officer (Principal Executive Officer) /s/ Darryl R. Halbert Vice President, Chief Financial June 26, 2012 Darryl R. Halbert Officer and Controller (Principal Financial and Accounting Officer) * Director June 26, 2012 Edward J. Hardin /s/ Steven L. Watson Director June 26, 2012 Steven L. Watson *By:/s/ Bobby D. O’Brien June 26, 2012 Bobby D. O’Brien Attorney-in-Fact
